Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 1 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 2 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 3 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 4 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 5 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 6 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 7 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 8 of 9
Case 19-01025-hb   Doc 19   Filed 03/08/19 Entered 03/08/19 09:29:32   Desc Main
                            Document      Page 9 of 9
